UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1169



JOE EDWARD MOORE, JR.,

                                              Plaintiff - Appellant,

          versus


CITY OF SUMTER, SOUTH CAROLINA; PERRY REGIS-
TER, Personnel Director; HAROLD B. JOHNSON,
Chief; PATTY JAYE PATTERSON, Major; AL B.
ATKINSON, Captain,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Matthew J. Perry, Jr., Senior Dis-
trict Judge. (CA-98-3410-3-10)


Submitted:   June 20, 2000                 Decided:   August 1, 2000


Before MURNAGHAN and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joe Edward Moore, Jr., Appellant Pro Se.     Kathryn Thomas, GIG-
NILLIAT, SAVITZ & BETTIS, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joe Edward Moore, Jr., appeals the district court’s order

granting summary judgment to the Defendants on his 42 U.S.C.A.

§ 1983 (West Supp. 2000) complaint.    We have reviewed the record

and the district’s opinion and find no reversible error with re-

spect to the grant of summary judgment to the individual Defen-

dants.   See City of Dallas v. Stanglin, 490 U.S. 19, 25 (1989);

Fogarty v. Boles, 121 F.3d 886, 890 (3d Cir. 1997); Wagner v.

Wheeler, 13 F.3d 86, 90-91 (4th Cir. 1993). Moreover, because Moore

fails to identify any unconstitutional policy, custom, or practice

of the City of Sumter, South Carolina, we find the district court

properly granted summary judgment to the City to the extent Moore

attempted to rely upon a respondeat superior theory.      Monell v.

Department of Social Servs., 436 U.S. 658, 694 (1978); Jackson v.

Long, 102 F.3d 722, 731 (4th Cir. 1996).   Accordingly, we affirm on

the reasoning of the district court.   See Moore v. City of Sumter,

No. CA-98-3410-3-10 (D.S.C. Jan. 18, 2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2